                     IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF HAWAII

MICHAEL K. CIACCI,                            )     CIV. NO. 19-00476 DKW-KJM
                                              )
               Petitioner,                    )     ORDER GRANTING IN FORMA
                                              )     PAUPERIS APPLICATION;
               vs.                            )     DISMISSING PETITION; AND
                                              )     DENYING CERTIFICATE OF
UNITED STATES PROBATION                       )     APPEALABILITY
OFFICE,                                       )
                                              )
          Respondent.                         )
____________________________                  )

       Before the Court is Petitioner Michael K. Ciacci’s petition for a writ of

habeas corpus brought pursuant to 28 U.S.C. § 2254 (“Petition”),1 and Application

to Proceed in District Court Without Prepaying Fees or Costs (“IFP Application”).

Ciacci is currently serving his term of supervised release, pursuant to his 2013

conviction in the District of Columbia Superior Court (“Superior Court”), in

Hawaii under the authority of the United States Parole Commission. See D.C.

Code § 24-133(c)(2).

       For the following reasons, the IFP Application is GRANTED,2 the Petition

       1
        “A ‘conviction in the Superior Court of the District of Columbia is considered a state
court conviction under federal habeas law,’ and a challenge to a Superior Court conviction is
‘properly brought under 28 U.S.C. § 2254.’” Wright v. Wilson, 930 F. Supp. 2d 7, 10 (D.D.C.
2013) (quoting Smith v. United States, 2000 WL 1279276, at *1 (D.C. Cir. Aug. 23, 2000)).
       2
       Review of the IFP Application reflects that Ciacci’s only income (of any sort) is an
amount less than $800 a month in welfare benefits. As a result, Ciacci’s income falls below the
                                                                                    (continued...)
is DISMISSED, and any request for certificate of appealability is DENIED.

                                    I. BACKGROUND3

       On September 12, 2013, Ciacci was found guilty in the Superior Court for

the District of Columbia (“Superior Court”) of: (1) Aggravated Assault Knowingly

While Armed (“Count 2 ”); (2) Assault With A Dangerous Weapon (“Count 3 ”);

and (3) Assault with Significant Bodily Injury (“Count 4”). See Pet., ECF No. 1,

at PageID #2; see also United States v. Ciacci, 2011 CF2 012334 (D.C. Super.

Ct.), https://eaccess.dccourts.gov/eaccess/search.

       On November 15, 2013, the Superior Court sentenced Ciacci to 96 months

imprisonment with five years supervised release on Count 2; 48 months

imprisonment with three years supervised release on Count 3; and 24 months

imprisonment with three years supervised release on Count 4, all terms to run

concurrently. Ciacci, 2011 CF2 012334; see also Pet., ECF No. 1, at PageID #2.

On November 27, 2013, Ciacci directly appealed his conviction and sentence. See

Ciacci v. United States, 13-CF-1359 (D.C. Ct. App. 2013).



       2
        (...continued)
poverty threshold identified by the Department of Health and Human Services’ 2019 Poverty
Guidelines. See HHS Poverty Guidelines, available at: https://aspe.hhs.gov/poverty-guidelines.
The Court, thus, GRANTS the IFP Application.
       3
         The procedural history of Ciacci’s criminal and post-conviction proceedings is taken
from the Petition, from publicly available federal court records, and from records of the D.C.
Superior and Appellate Courts. https://eaccess.dccourts.gov/eaccess/search;
https://pcl.uscourts.gov/pcl/pages/search/results.

                                                2
      On July 10, 2015, the Court of Appeals for the District of Columbia (“D.C.

Court of Appeals”) affirmed Ciacci’s conviction in part, remanding to the Superior

Court “to vacate the lesser-included convictions affected by the merger” of Count

2 with Counts 3 and 4. See Ciacci, 13-CF-1359; 2011 CF2 012334.

      On July 16, 2015, the Superior Court issued an Amended Judgment that

merged Count 2 with Counts 3 and 4. It imposed a 48-month term on Count 3 and

a 24-month term on Count 4, terms to run concurrently, with three-year terms of

supervised release on both Counts. Id.

      On December 3, 2013, while his direct appeal was pending, Ciacci also filed

a Motion to Vacate, Set Aside or Correct Sentence and Judgment (“Motion”),

pursuant to D.C. Code § 23-110. The Superior Court denied the Motion on March

9, 2015. Id. Ciacci appealed, and the D.C. Court of Appeals affirmed on

September 21, 2016. See Ciacci v. United States, App. No. 15-CO-0334 (D.C.

App. 2016). The mandate issued on October 13, 2016.

      Ciacci also filed a previous federal habeas petition, pursuant to 28 U.S.C.

§ 2254, in the U.S. District Court for the Eastern District of North Carolina, where

he was then confined. See Ciacci v. Tripp, Civ. No 5:15-HC-2062-F (E.D. N. Car.

Dec. 15, 2015). That petition was summarily dismissed for lack of venue,

jurisdiction, and because Ciacci’s § 23-110 was still pending in the D.C. Superior

Court. Id.


                                         3
       Ciacci filed the present Petition on September 4, 2019, after he was placed

on supervised release in Hawaii. He “seeks relief from his [Superior Court]

sentence on the grounds that the sentence violates the United States Constitution.”

Pet., ECF No. 1, at PageID #1. Ciacci alleges that his sentence violates the Fifth

and Sixth Amendments because: (1) the judge who presided at his criminal trial

was assigned to review and adjudicate his D.C. Code § 23-110 Motion; (2) his

court-appointed public defender provided ineffective assistance of counsel before

and during trial; and (3) his sentence, which included terms of incarceration and

terms of supervised release, allegedly constitutes two separate sentences for one

crime in violation of the Fifth Amendment.4

                              II. STANDARD OF REVIEW

       The Court must screen all petitions for writ of habeas corpus before service

to determine if “it plainly appears from the petition and any attached exhibits that

the petitioner is not entitled to relief in the district court.” Rule 4, Rules

Governing Section 2254 Cases in the U.S. District Courts (2012). As a pro se

litigant, the petitioner’s pleadings are accorded liberal construction and held to a

less stringent standard than formal pleadings drafted by attorneys. See Erickson v.


       4
         Ciacci claims his “eight year prison term . . . to include five years supervised release,”
constitutes two separate sentences and a thirteen year term. Pet., ECF No. 1, at PageID #8.
Ciacci’s amended sentences only imposed four years imprisonment, however, as Counts 3 and 4
were served concurrently, and his terms of supervised release run for three years, not five, and
are also concurrent.

                                                 4
Pardus, 551 U.S. 89, 93–94 (2007).

                                 III. DISCUSSION

      Even under the less stringent standard for reviewing pro se pleadings,

Ciacci’s Petition is subject to summary dismissal. A liberal construction does not

mean that a court can ignore a clear failure in the pleading to allege facts that set

forth a claim cognizable in federal district court. See Weller v. Dep’t of Soc.

Servs., 901 F.2d 387 (4th Cir. 1990).

A.    The Court Lacks Jurisdiction Under D.C. Code § 23-110

      Because Ciacci was convicted and sentenced in the D.C. Superior Court in

2013, he is subject to the provisions of the District of Columbia Reform and

Criminal Procedure Act of 1970 (“Court Reform Act”). See Byrd v. Henderson,

119 F.3d 34, 36 (D.C. Cir. 1997). Congress enacted D.C. Code § 23-110 “to vest

the Superior Court with exclusive jurisdiction over most collateral challenges by

prisoners sentenced in that court.” Williams v. Martinez, 586 F.3d 995, 1000

(D.C. Cir. 2009); Blair Bey v. Quick, 151 F.3d 1036, 1042 (D.C. Cir. 1998).

      Thus, collateral challenges to sentences imposed by the District of

Columbia Superior Court must be brought in that court. This conforms with

normal rules of habeas jurisprudence, where the appropriate venue for a habeas

corpus petition challenging a conviction or sentence is in the district court for the

district where the judgment was entered, to ensure the accessibility of evidence,


                                           5
records, and witnesses. See Hernandez v. Campbell, 204 F.3d 861, 864 (9th Cir.

2000) (discussing appropriate venue for § 2254 petitions) (citing Brown v. United

States, 610 F. 2d 672, 677 (9th Cir. 1980) (discussing appropriate venue under

§ 2255)).

      Under District of Columbia law, a collateral motion to challenge a

conviction and sentence may be filed in the D.C. Superior Court consistent with

the following:

      A prisoner in custody under sentence of the Superior Court claiming
      the right to be released upon the ground that (1) the sentence was
      imposed in violation of the Constitution of the United States or the
      laws of the District of Columbia, (2) the court was without
      jurisdiction to impose the sentence, (3) the sentence was in excess of
      the maximum authorized by law, (4) the sentence is otherwise subject
      to collateral attack, may move the court to vacate, set aside, or correct
      the sentence.

D.C. Code § 23-110(a).

      Unlike a prisoner convicted in a state court or in a United States district

court, however, “a District of Columbia prisoner has no recourse to a federal

judicial forum unless [he shows that] the local remedy is inadequate or ineffective

to test the legality of his detention.” Garris v. Lindsay, 794 F.2d 722, 726 (D.C.

Cir. 1986) (citations and internal quotation marks omitted). Section 23-110(g)

clearly prohibits a prisoner convicted in the D.C. Superior Court from pursuing

federal habeas relief if such prisoner has “failed to make a motion for relief under

this section or that the Superior Court has denied him relief, unless it also appears
                                          6
that the remedy by motion is inadequate or ineffective to test the legality of his

detention.” See D.C. Code § 23-110(g). Federal courts therefore generally lack

jurisdiction to entertain motions to vacate, set aside, or correct a sentence imposed

by the D.C. Superior Court. See Swain v. Pressley, 430 U.S. 372, 377-78 (1977)

(finding that § 23-110 divests federal courts of jurisdiction over such claims

absent a showing that § 23-110 is inadequate or ineffective to test the legality of

the detention). Where such relief is available, it must be sought in the United

States District Court for the District of Columbia.

      Ciacci by his own account has filed at least one motion under § 23-110 with

the D.C. Superior Court that was denied and that denial was affirmed on appeal.

Therefore, he has had the benefit of collateral review by the court with the

constitutional authority to grant the relief he seeks. His dissatisfaction or

disagreement with that decision does not make the remedial process ineffective or

inadequate. Likewise, the fact that Ciacci may be procedurally barred from filing

a successive motion under D.C. Code § 23-110 does not render this remedy

ineffective or inadequate. Chase v. Rathman, 765 F. Supp. 2d 1, 2 (D.D.C. 2011).

Ciacci fails to demonstrate that the remedy available to him under § 23-110 is or

was ineffective or inadequate. Pursuant to the prohibition in § 23-110(g), this

Court lacks jurisdiction and venue to entertain this Petition.

B.    The Petition Appears Untimely


                                           7
      A one-year statute of limitation applies to applications for writs of habeas

corpus, subject to certain tolling conditions. 28 U.S.C. § 2244(d). The statute

reads in pertinent part:

      (1) A 1-year period of limitation shall apply to an application for a
      writ of habeas corpus by a person in custody pursuant to the judgment
      of a State court. The limitation period shall run from the latest of–

             (A)    the date on which the judgment became final by the conclusion
                    of direct review or the expiration of the time for seeking such
                    review;

             (B)    the date on which the impediment to filing an application
                    created by State action in violation of the Constitution or laws
                    of the United States is removed, if the applicant was prevented
                    from filing such by State action;

             (C)    the date on which the constitutional right asserted was initially
                    recognized by the Supreme Court, if the right has been newly
                    recognized by the Supreme Court and made retroactively
                    applicable to cases on collateral review; or

             (D)    the date on which the factual predicate of the claim or claims
                    presented could have been discovered through the exercise of
                    due diligence.

      (2) The time during which a properly filed application for State
      post-conviction or other collateral review with respect to the pertinent
      judgment or claim is pending shall not be counted toward any period
      of limitation under this subsection.

28 U.S.C. § 2244(d).

      The D.C. Superior and Appellate Court records affirmatively show that

Ciacci’s conviction in 2011 CF2 012334 was final on direct appeal on November

5, 2015 when the D.C. Court of Appeals denied his motion to recall the mandate.
                                          8
See 13-CF-1359 (D.C. Ct. App. Nov. 5, 2015). Ciacci did not seek certiorari from

the United States Supreme Court.

      Moreover, while the statute of limitation was tolled while Ciacci’s post-

conviction Motion was pending, the D.C. Court of Appeals denied that Motion on

September 21, 2016, and the mandate issued on October 13, 2016. Even if Ciacci

was able to show that § 23-110 was “inadequate or ineffective to test the legality

of his detention,” D.C. Code § 23-110(g), and even if he brought a challenge in

the correct federal district court, the statute of limitation on his claims appears to

have expired no later than October 13, 2017. Unless Ciacci can show that he is

entitled to equitable tolling of the statute, his claims would be time-barred.

                   IV. CERTIFICATE OF APPEALABILITY

      Jurists of reason would not disagree with this Court’s ruling herein, nor

would such jurists disagree that Ciacci has failed to make a substantial showing to

the contrary. Slack v. McDaniel, 529 U.S. 473, 484 (2000); see also 28 U.S.C. §

2253(c)(2); Gonzalez v. Thaler, 132 S. Ct. 641, 648 (2012). Any request for a

certificate of appealability is DENIED. See Miller El v. Cockrell, 537 U.S. 322,

327 (2003); 28 U.S.C. § 2253(c)(1(A).

                                 V. CONCLUSION

      For the foregoing reasons:

      (1) Ciacci’s Application to Proceed in District Court Without Prepaying


                                           9
Fees or Costs is GRANTED.

      (2) The Petition is DISMISSED.

      (3) Any request for a certificate of appealability is DENIED.

      (4) The Clerk is DIRECTED to terminate this action and close the file.

      IT IS SO ORDERED.

      DATED: September 16, 2019 at Honolulu, Hawaii.




Michael K. Ciacci v. United States Probation Office,; Civil No. 19-00476 DKW
KJM; ORDER GRANTING IN FORMA PAUPERIS APPLICATION;
DISMISSING PETITION; AND DENYING CERTIFICATE OF
APPEALABILITY




                                       10
